Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract of the Disclosure
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the recital of “said” in line 4.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  
             a) in claim 2, line 7, “15A” should read as “15Å”
	b) in claim 2, line 8 (last line), the claim ends with a semicolon, not a period
             c)  in claim 13, line 1, it is suggested that “the” be added before “copolymer”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sajic et al. (US Patent No. 5,945,394), hereinafter “Sajic.”
	Regarding claims  1 and 4, Sajic teaches heavy duty liquid detergent compositions comprising a sulfonated alkyl ester, at least one primary anionic surfactant, and nonionic surfactant, wherein the detergent compositions possess desirable cleaning and sudsing properties, are mild, and are especially suitable for use in manual and machine laundry applications (see col. 1, lines 15-24).  Sajic also teaches that the compositions when combined with silicone, fatty acid soaps and EO/PO/EO or PO/EO/PO block copolymer defoamers are very useful in front loading European style washing machines (see col. 2, lines 27-30). The liquid compositions also comprise up to about 2%, preferably about 0.0001% to about 1%, most preferably about 0.001% to about 0.5%, on an active basis, of detersive enzyme selected from the group consisting of protease (preferred), lipase (preferred), amylase, cellulose, peroxidase, and mixtures thereof (underlinings supplied; see col. 22. line 57 to col. 23, line 23). Sajic, however, fails to specifically disclose a heavy duty or laundry liquid detergent composition comprising EO/PO/EO block copolymer and lipase as recited in claim 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare a heavy duty or laundry liquid detergent composition comprising EO/PO/EO block copolymer and lipase because these are some of the suitable selection of defoamers and enzymes, respectively, as taught by Sajic.  
	Regarding claim 5, Sajic teaches the features as discussed above. In addition, Sajic also teaches that the compositions will generally comprise from 0% to about 5% by weight of  suds suppressor or defoamer, like the EO/PO/EO block polymer (see col. 21, lines 46-55; col. 2, lines 27-30). Sajic, however, fails to specifically disclose between 1% and 10% by weight of the EO/PO/EO block polymer.
Considering that Sajic teaches from 0% to about 5% by weight of  suds suppressor or defoamer, like the EO/PO/EO block polymer, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 15-16, Sajic teaches the features as discussed above. In addition, Sajic teaches that the anionic surfactant is present in the detergent at concentrations of from 1-50%, preferably from about 2-30%, and most preferably from about 2-25%, by weight of 
the detergent composition (see col. 5, lines 15-21), and from about 1% to about 50%, preferably from about 2% (more preferably 8 to 20%) to about 40% by weight of a foam stabilizing surfactant (i.e., nonionic surfactant) selected from the group consisting of amides, amine oxides, ethoxylated fatty acids, C8 -C18 fatty alcohol ethoxylates, alkyl polyglycosides, alky n-methyl glucamides, nonyl phenyl ethoxylates, methyl eater ethoxylates and mixtures thereof (see col. 6, line 65 to col. 7, line 6). Sajic, however, fails to specifically disclose between about 10% and about 60%, by weight of the laundry detergent composition, of surfactant, excluding the EO/PO/EO triblock copolymer as recited in claim 15; and between about 5% and about 50%, by weight of the detergent composition, of anionic surfactant,  or less than about 10% by weight of a fatty alcohol ethoxylate nonionic surfactant as recited in claim 16. 
Considering that Sajic teaches from about 1-50 wt% anionic surfactant and from about 1 to about 50 wt% nonionic surfactant like C8 -C18 fatty alcohol ethoxylates, which excludes the EO/PO/EO triblock polymers, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 17, Sajic teaches the features as discussed above. In addition, Sajic teaches that the anionic surfactants can be selected from alkyl benzene sulfonates, alkyl sulfates and alkyl ethoxy sulfates (see col. 5, lines 14-21). 
	Regarding claim 18, Sajic teaches the features as discussed above. In addition, Sajic teaches that the useful alkyl benzene sulfonates are those in which the alkyl group is a substantially linear, 8-15 carbon atoms (see col. 5, lines 22-31). In Example 2, Sajic teaches a liquid detergent composition which comprises 19.90 wt% Na LAS (sodium linear alkylbenzene sulfonate) and 19.90 wt% Na lauryl sulfate (see col. 26, lines 18-40), wherein the ratio of the Na LAS to the alkyl sulfate is 1:1.  Sajic, however, fails to disclose a combination of Na LAS and alkyl ethoxy sulfate, rather than Na lauryl sulfate,  having the ratio of 1:1 like in Example 2. 
	Considering that Sajic teaches the equivalency of alkyl sulfates with alkyl ethoxy sulfate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention substitute the Na lauryl sulfate in Example 2 with alkyl ethoxy sulfate because the substitution of art recognized equivalents as shown by Sajic is within the level of ordinary skill in the art. In addition, the substitution of one anionic surfactant  for another is likely to be obvious when it does no more than yield predictable results. 
 	Regarding claim 19, Sajic teaches the features as discussed above. In addition, Sajic teaches that the liquid detergent compositions can contain other solvents as carriers, for example,  polyols such as those containing from 2 to about 6 carbon atoms like glycerine (i.e., glycerol)  and 1,2-propanediol (see col. 22, lines 12-21). 
	Regarding claim 20, Sajic teaches the features as discussed above. In addition, Sajic teaches that the liquid detergent compositions include optional ingredients like solvents (see col. 10, line 10), wherein the solvents include water and lower molecular weight alcohols which are typically present at levels of from about 1% to about 60%, preferably from about 5% to about 50% by weight (see col. 10, lines 19-24). Sajic, however, fails to disclose water in an amount between about 0.5% and about 15%, by weight of the liquid laundry detergent composition.
Considering that Sajic teaches from about 1% to about 60% by weight of  solvents like water, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 2-3  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sajic as applied to claims 1, 4-5 and 15-20 above, and further in view of Souter et al. (US 2007/0173429), hereinafter “Souter.”
	Regarding claims 2-3, Sajic teaches the features a discussed above. In addition, Sajic teaches that the suitable fungal lipases include those producible by Humicola lanuginosa and 
Thermoncyes lanuginosus, and most preferred is the lipase obtained by cloning the 
gene from Humicola lanuginosa (see col. 23, lines 18-24). Sajic, however, fails to disclose the specific lipase as recited in claims 2-3.
	 Souter, an analogous art in laundry compositions (see paragraph [0002]), teaches lipase, wherein the lipase is a polypeptide having an amino acid sequence which: (a) has at least 90% identity with the wild-type lipase derived from Humicola lanuginosa strain DSM 4109; (b) compared to said wild-type lipase, comprises a substitution of an electrically neutral or negatively charged amino acid at the surface of the three-dimensional structure within 15 Å  of E1 or Q249 with a positively charged amino acid; and/or (c) comprises a peptide addition at the C-terminal; and/or (d) comprises a peptide addition at the N-terminal; and/or (e) meets the following limitations: (i) comprises a negative amino acid in position E210 of said wild-type lipase; (ii) comprises a negatively charged amino acid in the region corresponding to positions 90-101 of said wild-type lipase; and (iii) comprises a neutral or negative amino acid at a position corresponding to N94 of said wild-type lipase and/or has a negative or neutral net electric charge in the region corresponding to positions 90-101 of said wild-type lipase (see paragraph [0029]). The incorporation of this lipase into the composition improves the cleaning performance (see paragraph [0025]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lipase in Sajic with the specific lipase as disclosed by Souter above because the specific lipase improves the cleaning performance of the composition as taught by Souter.  
	Regarding claim 21, Sajic teaches the features as discussed above. Sajic, however, fails to disclose enclosing the composition in a water soluble film comprising polyvinyl alcohol as recited in claim 21.
	Souter teaches the features as discussed above. In addition, Souter teaches that the composition may be in unit dose form, such as in the form of a pouch wherein the composition is typically enclosed by a water soluble film such as polyvinyl alcohol. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enclose the liquid detergent composition of Sajic in a water soluble film comprising polyvinyl alcohol because this will result in a unit dose product as taught by Souter for ease of dispensing. 

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sajic as applied to claims 1, 4-5 and 15-20 above, and further in view of Ortiz et al. (US Patent No. 6,462,008), hereinafter “Ortiz.”
	Regarding claims 6-14, Sajic teaches the features a discussed above. Sajic, however, fails to disclose the EO/PO/EO having propylene oxide units of between about 15 and about 70, or between about 20 and about 60, as recited in claims 6-7; the EO/PO/EO average molecular weight of between about 1000 and about 10,000 or between about 1500 and about 5000, as recited in claims 8-9;  the EO/PO/EO having ethylene oxide units of between about 2 and about 90, or between about 3 and about 50, as recited in claims 10-11;  the EO/PO/EO comprising on average between about 10% and about 90% of the EO blocks as recited in claim 12; the EO/PO/EO comprising a total ethylene oxide content that is split over the two ethylene oxide blocks and the percentages of each of the ethylene oxide  units as recited in claim 13; and the EO/PO/EO having an average molecular weight, propylene oxide units and ethylene oxide units as recited in claim 14. 
	Ortiz, an analogous art, teaches a mixed polyalkylene glycol copolymer such as HO[CH2 CH2O]x[CH2CH(CH3)O]y[CH2 CH2O]xOH (i.e., EOxPOyEOx), wherein the sum of the y’s (i.e., PO or propylene oxide units) ranges from about 15 to about 70, and the ratio of the sum of the x’s  (i.e., EO or ethylene oxide units) to the sum of the y’s is from about 1:10 to about 10:1, preferably from about 1:2 to about 1:1 (see col. 12, lines 3-15). 
	Even though Sajic does not explicitly disclose the specific details of the EO/PO/EO copolymer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the EO/PO/EO copolymer of Sajic to have parameters like propylene oxide units, ethylene oxide units and molecular weight within those recited because it is known from Ortiz, an analogous art,  that a typical EO/PO/EO copolymer have propylene oxide units ranging from about 15 to about 70, and the ratio of the sum of the ethylene oxide units to the propylene oxide units is from about 1:10 to about 10:1. 
Regarding the specific molecular weight, propylene oxide units and ethylene oxide units, considering the above teachings of Ortiz, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

In the alternative, claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sajic as applied to claims 1, 4-5 and 15-20 above, and further in view of Denome et al. (US 2018/0216053), hereinafter “Denome.”
The applied reference to Denome has a common Applicant (i.e., The Procter & Gamble Company) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	Regarding claims 6-14, Sajic teaches the features a discussed above. Sajic, however, fails to disclose the EO/PO/EO having propylene oxide units of between about 15 and about 70, or between about 20 and about 60, as recited in claims 6-7; the EO/PO/EO average molecular weight of between about 1000 and about 10,000 or between about 1500 and about 5000, as recited in claims 8-9;  the EO/PO/EO having ethylene oxide units of between about 2 and about 90, or between about 3 and about 50, as recited in claims 10-11;  the EO/PO/EO comprising on average between about 10% and about 90% of the EO blocks as recited in claim 12; the EO/PO/EO comprising a total ethylene oxide content that is split over the two ethylene oxide blocks and the percentages of each of the ethylene oxide  units as recited in claim 13; and the EO/PO/EO having an average molecular weight, propylene oxide units and ethylene oxide units as recited in claim 14. 
	It is known from Denome, an analogous art, that in the ethylene oxide-propylene oxide-ethylene oxide (EOx1POyEOx2) triblock copolymer, each of x1 and x2 is in the range of about 2 to about 140 and y is in the range of from about 15 to about 70 (which reads on claim 6).  The ethylene oxide-propylene oxide-ethylene oxide (EOx1POyEOx2) triblock copolymer preferably has an average propylene oxide chain length of between 20 and 70, preferably between 30 and 60  propylene oxide units (which reads on claims 6-7; see paragraph [0079]). Preferably, the ethylene oxide-propylene oxide-ethylene oxide (EOx1POyEOx2) triblock copolymer has a molecular weight of between about 1000 and about 10,000 Daltons, preferably between about 1500 and about 8000 Daltons, more preferably between about 2000 and about 7000 Daltons, even more preferably between about 2500 and about 5000 Daltons, most preferably between about 3500 and about 3800 Daltons (which reads on claims 8-9; see paragraph [0080]). Preferably, each ethylene oxide block or chain independently has an average chain length of between 2 and 90, preferably 3 and 50, more preferably between 4 and 20 ethylene oxide units (which reads on claims 10  and 11; see paragraph [0081]).  Preferably, the copolymer comprises between 10% and 90%, by weight of the copolymer of the combined ethylene-oxide blocks (which reads on claim 12; see paragraph [0081]). Most preferably the total ethylene oxide content is equally split over the two ethylene oxide blocks which means each ethylene oxide block comprising on average between 40% and 60% of the total number of ethylene oxide units, the % of both ethylene oxide blocks adding up to 100% (which reads on claim 13; see paragraph [0081]).   Some ethylene oxide-propylene oxide-ethylene oxide (EOx1POyEOx2)) triblock copolymer, where each of x1 and x2 is in the range of about 2 to about 140 and y is in the range of from about 15 to about 70, improve cleaning (see paragraph [0081]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the EO/PO/EO copolymer of Sajic to have parameters like propylene oxide units, ethylene oxide units and molecular weight within those recited because it is known from Denome that a typical EO/PO/EO copolymer used in the detergent art comprises these parameters to improve cleaning.
Regarding the EO/PO/EO copolymer having specific molecular weight, propylene oxide units and ethylene oxide units in claim 14, considering the above teachings of Denome,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                       /LORNA M DOUYON/                                                                       Primary Examiner, Art Unit 1761